Citation Nr: 1423164	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to January 1963 and a period of active duty for training (ACDUTRA) from October 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran and his son testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In a May 2013 decision, the Board reopened the Veteran's claim for service connection for a left wrist disability and remanded it to the RO via the Appeals Management Center (AMC) for further development.  In November 2013, the Board remanded his case a second time, and it has now been returned to the Board.  

There is a January 2014 statement from the Veteran in the Veterans Benefits Management System (VBMS).  Also in January 2014, he submitted an expedited claims processing form, in which he waived right to have any future evidence initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran's left wrist disability pre-existed his entrance into service.

2. There is clear and unmistakable evidence that the Veteran's left wrist disability was not aggravated in service.


CONCLUSIONS OF LAW

1. A left wrist disability pre-existed the Veteran's entry into active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2013).

2. A left wrist disability was clearly and unmistakably not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in January 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation of a pre-existing disability, the Board observes that the January 2008 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service."  Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a).  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ("§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim).  It need not describe the VA's evaluation of the Veteran's particular claim."). 

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA), and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran and his son testified at a hearing in April 2013.  The undersigned clearly set forth the issue to be discussed during the hearing, and asked the Veteran at which medical facilities he obtained treatment for his claimed disability.  Further, the hearing concentrated on eliciting testimony on the essential elements necessary to prove the Veteran's claim.  Therefore the undersigned satisfied all duties as presently directed by 38 C.F.R. § 3.103(c) (2013).  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Further, the Veteran and his representative had ample opportunity to submit evidence and argument to substantiate the claim.  Additionally, the Board remanded the matter, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  On appellate review, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c), nor has either individual identified any prejudice in the conduct of the Board hearing.  No additional action in this regard is warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board is also satisfied that there was substantial compliance with its May 2013 and November 2013 remand directives because an adequate VA examination was conducted in December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Entitlement to Service Connection for a Left Wrist Disability

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2002).  
At the veteran's November 1962 entrance examination, no left wrist disability was noted.  Therefore, the presumption of soundness attaches.

In this case, there is clear and unmistakable evidence that the Veteran's left wrist disability existed prior to service.  In his November 1962 report of medical history for entry into service, the Veteran reported that he cut his left arm at the age of five.  A January 1963 STR notes that the Veteran complained of left hand soreness.  The Veteran reported that at age nine he cut the tendons of his wrist, which was surgically repaired.  Upon examination, the Veteran had a painful scar over the left carpal tunnel area and he was unable to flex his fingers separately.  As a matter of law, the presumption of soundness may be rebutted by clear and unmistakable evidence consisting of an appellant's own admissions during clinical evaluations during service of a preservice history of symptoms.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, in the absence of any contention that the Veteran never made the statements attributed to him (reporting preexisting symptoms), those statements alone are sufficient rebut the preexistence prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).  Further, the December 2013 VA examiner found that the Veteran's left wrist disability clearly and unmistakably existed prior to service based upon an examination of the Veteran, consideration of his lay assertion, and a review of the claims file including his STRs.  For these reasons, the Board finds that the Veteran's left wrist disability clearly and unmistakably existed prior to service.  

Next, VA must show that the Veteran's pre-existing left wrist disability clearly and unmistakably was not aggravated by his periods of active duty.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition." Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235. Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

For the reasons discussed below, the Board finds that there is clear and unmistakable evidence that his left wrist disability was not aggravated by his periods of active service.  

At his April 2013 hearing and in a January 2014 statement, the Veteran asserts that he entered service with a pre-existing wrist disability.  Further, he asserts that he underwent surgery on his left wrist during his approximately four weeks of military service from December 1962 to January 1963, and that his disability was aggravated by that surgery.  Although the Veteran would be competent to report whether he underwent surgery in the military, the Board finds the Veteran's assertion that he had surgery in service to be not credible.  

Significantly, the contemporaneous STRs do not show that the Veteran underwent surgery between December 1972 and January 1973.  On January 5, 1963, the Veteran complained of a sore left hand.  He reported a laceration to his left wrist 7 to 8 years prior, when he cut his wrist on a glass jar.  The physician noted that he had a contracture of tendons and was unable to extend his fingers.  He was referred for an evaluation.  

On January 7, 1963, the Veteran was admitted to the U.S. Army Hospital at Fort Jackson with the chief complaint of having difficulty using his left hand.  He 

... stated that at the age of nine he accidentally cut the tendons of his left wrist at his home in Winterville, North Carolina.  The wound was sutured at a hospital but he did not regain full function of his hand. He stated that he can flex all his fingers at once, but he cannot flex each finger separately.  The thumb functions normally.  He also complained of a painful scar over the carpal tunnel area of the wrist from the laceration.  

Upon examination, the Veteran had a "well healed" incision over the lower aspect of his wrist and carpal tunnel area.  The scar was tender.  He was unable to flex each finger separately but was able to fully clench all fingers.  The examiner concluded that "...the profundus tendon must be intact although probably working as a mass unit with all the fingers at one time."  The examiner stated that, "[p]atient's condition remained unchanged while in the hospital."  It was concluded that he was not fit for enlistment because of tendon and nerve loss in his left hand.  The diagnosis was residuals of a laceration of the flexor sublimis, flexor profundus, and medial nerve that had been treated by suture of the profundus tendon.  On a January 7, 1963 DD form 481-2 (Clinical Record Cover Sheet), it was noted that the Veteran had been diagnosed with residuals of a laceration that was initially treated with surgery.  The area made available for the examiner to describe "operations and special therapeutic procedures" and to "show anesthetic for each operation" was left entirely blank.  It is clear from the January 7, 1963 STRs that the Veteran did not undergo surgery while in the hospital.  He was provided with a separation examination on January 7, 1963.  It repeated the diagnosis in the box for "summary of defects and diagnoses."  No in-service surgery was described.  Rather, the Veteran had surgery as a child, when he initially lacerated his wrist.  

A January 15, 1963 Medical Board Proceedings form noted that the Veteran was medically unfit for military service as a result of his pre-existing disability.  It was noted that he underwent surgery following the initial injury.  On January 17, 1963 the Veteran signed a statement that "[t]here has been no change in my physical condition since my last final type physical examination."  The STRs for the Veteran's short period of service do not show that he underwent surgery during that time.  

The STRs are highly probative and outweigh the Veteran's assertion that he had surgery in service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that because the STRs that cover the exact time period where the Veteran alleges he underwent surgery clearly show that he did not, the Veteran's statement is not credible.  

The Veteran underwent a VA examination for his left wrist disability in April 1963.  The examiner noted that while the Veteran was in the military "he had secondary repair of this old laceration with suture of the profundus tendon."  It was noted that diagnosis prior to the operation was residuals of laceration of the flexor sublimis, flexor profundus, and medial nerve.  Since the reported surgery, the extension of his fingers has improved and he had sensation in the fingers which he did not have prior to surgery.  Upon examination, the examiner noted a well-healed, hook shaped scar on the left wrist that was asymptomatic.  Although the April 1963 examiner stated that the Veteran had surgery, it is unclear why this finding was made.  The STRs clearly show that the Veteran did not have surgery in service, for the reasons discussed above.  It is clear from the STRs that the Veteran had one surgery as a child following the initial injury.  Further, the examiner noted only one wrist scar that was similarly described by the January1963 examiner rather than separate or overlapping scars from two separate surgeries.  Additionally, it is not known whether the VA examiner reviewed the Veteran's STRs or whether he relied on the Veteran's reported history, which is not credible.  Therefore, the statement of the April 1963 VA examiner that the Veteran underwent surgery in service is afforded less probative weight.  

In December 2013, a VA examiner specifically found that the Veteran "definitely did not have surgery on his left wrist in January of 1963."  The examiner supported this finding by noting that the attending physician in January 1963 stated that the Veteran's condition was "unchanged," and there was "no documentation whatsoever of any surgical procedure."  In formulating the opinion, the December 2013 VA examiner clearly reviewed the claims file, including the Veteran's STRs that are contemporaneous with the time period during which the Veteran alleged that he had surgery.  

Lastly, the Veteran's own statement in January 2014 is evidence against a finding that he had surgery in service.  He stated that, "... and so far as not finding records showing I had an operation on my left wrist, I don't know what happened to them or if I had an operation, all I know is that I was released from the hospital and discharged because of my [aggravation] of my left wrist...[.]" (emphasis added).  The Veteran himself has stated that he did not know whether he had surgery in service.  

The Board affords more probative weight to the STRs and the findings of the December 2013 VA examiner.  This evidence outweighs the April 1963 examiner's report.  The Board finds that the Veteran did not have surgery in service, and that his statements regarding such are not credible.  

The Veteran underwent a VA examination in April 2013.  The examiner provided a positive opinion based upon "the surgical procedure he underwent in January 1963."  The examiner noted that "[i]n 1963 a surgical procedure was attempted to release the tendons.   It was not a success and as a result the patient had worsening of movement of his hand, along with associated numbness and tingling."  Nowhere in the Veteran's contemporaneous STRs is an unsuccessful surgery noted.  As discussed above, the Veteran's statement that he had surgery is not credible.  Therefore, the opinion of the April 2013 VA examiner is based upon an incorrect factual basis and is not probative.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The only complaint in the STRs is of left hand soreness.  In December 2013, the VA examiner addressed the Veteran's contention that he went into service with a preexisting wrist disability.  He reported that he was "pushed through" the enlistment process.  During service, the Veteran stated that he was forced to use his left hand to do pull ups and pushups.  He stated that he was admitted to the hospital and was there for over a week.  He stated that he was told that he was going to be relieved of his duties due to "aggravation of his left wrist."  He reported to the examiner that he "never had full use of his hand since the initial injury."  

Upon examination, the Veteran had significant atrophy of his left hand and forearm, with weakened grip, range of motion, and wrist strength.  The examiner addressed the Veteran's STRs and again emphasized that the Veteran's condition remained "unchanged" while in the hospital, illustrating that it did not increase in severity while he was an inpatient.  The examiner concluded that the Veteran spent approximately four weeks on active duty during which he complained of soreness of his left hand.  The examiner concluded that it was "most likely due to the Veteran's increased use of his left hand, which (by his report) he had not used for the most part since the injury approximately 10 years before."  The examiner found that the Veteran's short period of service did not result in a permanent aggravation of his left wrist condition beyond its natural progression.  The examiner stated that this was in part due to the fact that the Veteran did not seek treatment for this condition "in the years proximal to service, and beyond."  Further, the examiner noted that the Veteran told her that he had experienced numbness and reduced function of the hand since "the initial injury" and as a result, these symptoms cannot be attributed to an aggravation of the condition "while on either period of active duty service."  For these reasons, the examiner found that the Veteran's left wrist disability clearly and unmistakably was not aggravated by service.  

With regard to the Veteran's second period of active service, he has specifically asserted that he is claiming that the aggravation was caused during his first period of service.  He stated, and the record confirms, that he had back problems during his second period of active service from October 1973 to March 1974.  Further, the December 2013 VA examiner noted that the Veteran's STRs from his second period of service do not address a left wrist condition at all.  Based on her examination of the Veteran, consideration of his assertion that his disability was aggravated by surgery in service (which is not credible), and a thorough review of the record including his STRs, the examiner found that his second period of service clearly and unmistakably did not aggravate his left wrist disability.  Based on the examiner's opinion and the Veteran's statement that he does not believe his second period of service aggravated his injury, the Board finds that his second period of service clearly and unmistakably did not aggravate his left wrist disability.  

In summary, the Board finds the December 2013 VA examiner's opinion and rationale to be more probative than the Veteran's assertions and hearing testimony, which are not credible for the reasons noted above.  Based on the above, the Board finds that the Veteran's left wrist disability was clearly and unmistakably not aggravated in service.  The presumption of soundness is rebutted.  

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306 (2013).  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran's post service treatment records do not show that the Veteran's wrist condition increased in severity during service.  Older VA treatment records note a wrist condition, but do not address grip strength.  In June 1990, it was noted he had asymmetry of the upper extremity due to a left wrist injury and that he cut his wrist "years ago."  A May 1994 VA treatment report notes left upper extremity weakness.  An April 1998 private treatment record from Dr. S. T. notes that the Veteran had weakness and dysesthesia of the left hand which was "partially related to the laceration of the wrist" and that "he had a left wrist laceration and ... nerve damage when he was nine years old."  In June 2002, he received private treatment for a ganglion cyst on the left wrist which was not attributed to his pre-existing condition.  

Further, there is a medical opinion of record which addresses aggravation.   The December 2013 VA examiner found that the Veteran's only complaint in service related to his left wrist was soreness.  The December 2013 examiner concluded that this was due to using his left hand when previously he did not use it very often.  The examiner stated that this use in service did not permanently aggravate his left wrist disability beyond its natural progression. 

Therefore, there was no aggravation of a left wrist disability to a permanent degree in service.  38 U.S.C.A. § 1153 (West 2002).  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a left wrist disability is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


